 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
 3   Las Vegas, NV 89101
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Rina K. P. Bobiles

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   RINA K. P. BOBILES, an individual and resident           Case No.: 2:19-cv-00287-JAD-EJY
     of Nevada,
12                                                            [PROPOSED] STIPULATED
                             Plaintiff,                       PROTECTIVE ORDER REGARDING
13                                                            CONFIDENTIAL INFORMATION
     v.                                                       AND DOCUMENTS
14
     LAS VEGAS REVIEW-JOURNAL, INC., a
15   Delaware Corporation, GATEHOUSE MEDIA
     LLC, a Delaware Corporation, STEPHENS
16   MEDIA, LLC, a Nevada Limited Liability
     Company, DOES I through X; and ROE
17   BUSINESS ENTITIES I through X, inclusive,
18
                                 Defendants.
19
20
                                            I.    STIPULATION
21
             In order to protect the confidentiality of confidential information obtained by the parties in
22
      connection with this case, the parties hereby stipulate and agree as follows:
23
             1.      Any party or non-party may designate as “CONFIDENTIAL” (by stamping the
24
      relevant page or other otherwise set forth herein) any document or response to discovery which that
25
      party or nonparty considers in good faith to contain confidential information including medical
26
      records, portions of employee personnel files, trade secrets, or confidential business or financial
27
      information, subject to protection under the Federal Rules of Civil Procedure or Nevada law
 8
 1   (hereinafter “Confidential Information”). Where a document or response consists of more than one

 2   page, the first page and each page on which confidential information appears shall be so marked with

 3   the designation “CONFIDENTIAL”).

 4           2.     A party or non-party may designate information disclosed during a deposition in

 5   response to written discovery as “CONFIDENTIAL” by so indicating in said response or on the record

 6   at the deposition and requesting the preparation of a separate transcript of such material. Additionally,

 7   a party or non-party may designate in writing, within twenty (20) days after receipt of said responses

 8   or of the deposition transcript for which the designation is proposed, that specific pages of the

 9   transcript and/or specific responses be treated as “CONFIDENTIAL.” Any other party may object to
10   such proposal, in writing or on the record. Upon such objection, the parties shall follow the procedures
11   described in paragraph 8 below. After any designation made according to the procedure set forth in
12   this paragraph, the designated documents or information shall be treated according to the designation
13   until the matter is resolved according to the procedures described in paragraph 8 below, and counsel
14   for the designating party shall be responsible for marking all previously unmarked copies of the
15   Confidential Information that they seek to designate as “CONFIDENTIAL” and reserving the
16   Confidential Information with the “CONFIDENTIAL designation.
17           3.     Except with the prior written consent of other parties, or upon prior order of this Court
18   obtained upon notice to opposing counsel, Confidential Information marked “CONFIDENTIAL” shall
19   not be disclosed to any person other than:
20                  a)      counsel for the respective parties to this litigation, including in-house counsel

21   and co-counsel retained for this litigation;

22                  b)      employees of such counsel;

23                  c)      the plaintiff, individual defendants, class representatives, any officer or

24   employee of a party, to the extent deemed necessary by counsel for the prosecution or defense of this

25   litigation;

26                  d)      consultants or expert witnesses retained for the prosecution or defense of this

27   litigation, provided that each such person shall execute a copy of the Certification annexed to the

28   Stipulated Protective Order Regarding Confidential Information and Documents as Exhibit “A”
 1   (which shall be retained by counsel to the party so disclosing the Confidential Information and made

 2   available for inspection by opposing counsel during the pendency or after the termination of the action

 3   only upon good cause shown and upon order of the Court) before being shown or given any

 4   Confidential Information and provided that if the party chooses a consultant or expert employed by

 5   the parties, the party shall notify the opposing party, or designating nonparty, before disclosing any

 6   Confidential Information to that individual and shall give the opposing party an opportunity to move

 7   for a protective order preventing or limiting such disclosure;

 8                  e) any authors or recipients of the Confidential Information;

 9                  f) the Court, Court personnel, and court reporters; and witnesses (other than persons
10   described in paragraph 4(e)). A witness shall sign the Certification before being shown a confidential
11   document. Confidential Information may be disclosed to a witness who will not sign the Certification
12   only in a deposition at which the party who designated the Confidential Information is represented or
13   has been given notice that Confidential Information shall be designated “CONFIDENTIAL” pursuant
14   to paragraph 2 above. Witnesses shown Confidential Information shall not be allowed to retain copies.
15          4.      Any persons receiving Confidential Information shall not reveal or discuss such
16   Confidential Information to or with any person who is not entitled to receive such Confidential
17   Information, except as set forth herein.
18          5.      No party or non-party shall file or submit for filing as part of the court record any
19   documents under seal without first obtaining leave of court. Notwithstanding any agreement among
20   the parties, the party seeking to file a paper under seal bears the burden of overcoming the presumption

21   in favor of public access to papers filed in court.

22          6.      A party may designate as “CONFIDENTIAL” documents or discovery materials

23   produced by a non-party by providing written notice to all parties of the relevant document numbers

24   or other identification within thirty (30) days after receiving such documents or discovery materials.

25   Any party or non-party may voluntarily disclose to others without restriction any Confidential

26   Information designated by that party or non-party as “CONFIDENTIAL”, although a document may

27   lose its “CONFIDENTIAL” status if it is made public.

28
 1          7.      If a party contends that any material is not entitled to “CONFIDENTIAL” treatment,

 2   such party may at any time give written notice to the party or non-party who designated the material.

 3   The party or non-party who designated the material shall have twenty-five (25) days from the receipt

 4   of such written notice to apply to the Court for an order designating the material as

 5   “CONFIDENTIAL.” The party or non-party seeking the order has the burden of establishing that the

 6   document is entitled to protection as Confidential Information.

 7          8.      Notwithstanding any challenge to the designation of material as Confidential

 8   Information, all documents shall be treated as “CONFIDENTIAL” and shall be subject to the

 9   provisions hereof unless and until one of the following occurs:
10                  a)      the party or non-party claiming that the material is Confidential Information
11   withdraws such designation in writing; or
12                  b)      the party or non-party claiming that the material is Confidential Information
13   fails to apply to the Court for an order designating the material “CONFIDENTIAL” within the time
14   period specified above after receipt of a written challenge to such designation; or
15                   c)     the Court rules the material is not “CONFIDENTIAL.”
16          9.      All provisions of this Order restricting the communication or use of Confidential
17   Information shall continue to be binding after the conclusion of this action, unless otherwise agreed
18   or ordered. Upon conclusion of the litigation, a party in the possession of Confidential Information,
19   other than that which is contained in pleadings, correspondence, and deposition transcripts, shall either
20                  a)      return such documents no later than thirty (30) days after conclusion of this

21   action to counsel for the party or non-party who provided such information, or

22                  b)      destroy such documents within the time period upon consent of the party who

23   provided the Confidential Information and certify in writing within thirty (30) days that the documents

24   have been destroyed.

25          10.     The terms of this Order do not preclude, limit, restrict, or otherwise apply to the use of

26   documents at trial.

27

28
 1          11.     Nothing herein shall be deemed to waive any applicable privilege or work product

 2   protection, or to affect the ability of a party to seek relief for an inadvertent disclosure of material

 3   protected by privilege or work product protection.

 4          12.     Any witness or other person, firm, or entity from which discovery is sought may be

 5   informed of and may obtain the protection of this Stipulated Protective Order Regarding Confidential

 6   Information and Documents by written advice to the parties’ respective counsel or by oral advice at

 7   the time of any deposition or similar proceeding.

 8   Dated: August 30, 2019                              Dated: August 30, 2019
 9
10
     /s/ Melanie A. Hill                                 /s/ Kelsey E. Stegall
11   MELANIE A. HILL, ESQ.                               MONTGOMERY Y. PAEK, ESQ.
     MELANIE HILL LAW PLLC                               KELSEY E. STEGALL, ESQ.
12
                                                         LITTLER MENDELSON, P.C.
13
     Attorneys for Plaintiff                             Attorneys for Defendants
14   RINA K.P. BOBILES                                   LAS VEGAS REVIEW-JOURNAL, INC.,
                                                         GATEHOUSE MEDIA LLC, and STEPHENS
15                                                       MEDIA, LLC
16

17

18                                                  ORDER
19
20
                                                           IT IS SO ORDERED.
21
                                                                   September 4
                                                           Dated: _____________________, 2019.
22

23

24
                                                   _______________________________________
25                                                 UNITED STATES MAGISTRATE JUDGE

26

27

28
 1

 2   EXHIBIT A
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26   EXHIBIT A
27

28
 1                                            CERTIFICATION
 2            I hereby certify my understanding that Confidential Information is being provided to me
 3   pursuant to the terms and restrictions of the Stipulated Protective Order Regarding Confidential

 4   Information and Documents [ECF No. ___] dated _____________________________, in Rina K.P.
     Bobiles v. Las Vegas Review-Journal, Inc., et. al., Case No. 2:19-cv-00287-JAD-EJY (hereinafter
 5
     “Protective Order”). I have been given a copy of the Protective Order and read it. I agree to be bound
 6
     by the order. I will not reveal the Confidential Information marked “CONFIDENTIAL” to anyone,
 7   except as allowed by the Protective Order. I will maintain all such Confidential Information –
 8   including copies, notes, or other transcriptions made therefrom – in a secure manner to prevent
 9   unauthorized access to it. No later than thirty (30) days after the conclusion of this action, I will return

10   the Confidential Information – including copies, notes or other transcriptions made therefrom – to the
     counsel who provided me the Confidential Information. I hereby consent to the jurisdiction of the
11
     United States District Court for the District of Nevada for the purpose of enforcing the Protective
12
     Order.
13

14                                        Dated on this ____ day of ____________________, __________.
15

16

17

18

19
20

21

22

23

24

25

26

27

28
